BLD-173                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 12-1864
                                     ____________

                                   JEAN COULTER,
                                             Appellant,

                                            v.

                                THOMAS J. DOERR
                        __________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civ. No. 11-cv-01201)
                             District Judge: Cathy Bissoon
                      __________________________________

                    Submitted on a Motion for Summary Affirmance
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      May 3, 2012

              Before: SCIRICA, SMITH and CHAGARES, Circuit Judges

                             (Opinion filed: May 30, 2012)
                                    ____________

                                       OPINION
                                     ____________


PER CURIAM

      Appellant Jean Coulter appeals the order of the District Court dismissing her

amended civil rights complaint. For the reasons that follow, we will affirm.



                                            1
       Coulter pleaded nolo contendere to one count of aggravated assault, a second

degree felony, on May 11, 2007 in the Butler County Court of Common Pleas. The

victim of the assault was Coulter‟s minor daughter. The trial court, the Honorable

William R. Shaffer, imposed a term of imprisonment of 15-30 months, to be followed by

36 months of probation. Just prior to Coulter‟s release from prison, the Commonwealth

filed a motion with the trial court to have a condition placed on her probation that she

have no contact in any form with her daughter while on probation, in view of the fact that

the Commonwealth was seeking to involuntarily terminate her parental rights altogether.

On February 2, 2010, and following a hearing, the trial court granted the

Commonwealth‟s motion and imposed the “no contact” condition. The Pennsylvania

Superior Court, on February 25, 2011, decided and rejected Coulter‟s appeal from the

order imposing the “no contact” condition.

       Meanwhile, Coulter‟s parental rights were terminated on January 11, 2011

following a hearing in Orphans Court presided over by the Honorable Thomas J. Doerr,

President Judge of the Court of Common Pleas of Butler County, see In re: Adoption of

A.C., No. O.A. 57 of 2007. The involuntary termination trial took place in 2010, and, at

the end of the trial, Judge Doerr found that Coulter‟s parental rights should be terminated.

The Superior Court affirmed on March 30, 2011, and the state supreme court denied

review on July 14, 2011, and reconsideration on August 11, 2011.

        At issue in this appeal, on September 19, 2011, Coulter filed a pro se civil rights

action, 42 U.S.C. § 1983, in the United States District Court for the Western District

against President Judge Thomas J. Doerr in his individual capacity. Coulter claimed that

                                             2
Judge Doerr acted outside his jurisdiction and violated her fundamental rights as a parent

when he presided over a “permanency review” hearing in September, 2009 and

“sentenced” her to a term of probation that included a condition that she have no contact

with her daughter for the full length of the term of probation.          Coulter demanded

unspecified damages. Judge Doerr moved to dismiss Coulter‟s amended complaint, Fed.

R. Civ. Pro. 12(b)(6), on the ground that he is absolutely immunized from a suit for

damages.    Coulter responded that the doctrine of absolute immunity did not apply

because Judge Doerr had acted in a corrupt and extra-judicial manner. The Magistrate

Judge filed a Report and Recommendation, in which he recommended that the amended

complaint be dismissed. Coulter filed Objections to the report. In an order entered on

February 28, 2012, the District Court granted Judge Doerr‟s motion and dismissed the

amended complaint.

       Coulter appeals. We have jurisdiction under 28 U.S.C. § 1291. Judge Doerr has

filed a motion for summary affirmance, which Coulter has opposed in writing. Coulter

also has filed a motion seeking sanctions against Judge Doerr‟s attorney and an

investigation into the Magistrate Judge‟s alleged bias.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6.            We

exercise plenary review over a Rule 12(b)(6) dismissal, see Weston v. Pennsylvania, 251
F.3d 420, 425 (3d Cir. 2001). A motion to dismiss should be granted if the plaintiff is

unable to plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard “asks

                                             3
for more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft v.

Iqbal, 129 S. Ct. 1937, 1949 (2009). In ruling on a motion to dismiss, the District Court

may consider certain narrowly defined types of material without converting the motion to

dismiss to a summary judgment motion, including items that are integral to or explicitly

relied upon in the complaint. In re Rockefeller Center Properties, Inc. Securities Litig.,

184 F.3d 280, 287 (3d Cir. 1999). A court may also consider an “undisputedly authentic

document that a defendant attaches as an exhibit to a motion to dismiss if the plaintiff‟s

claims are based on the document.” Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

       Coulter‟s amended complaint was properly dismissed.          Judges are absolutely

immunized from a civil rights suit for money damages arising from their judicial acts.

Mireles v. Waco, 502 U.S. 9, 9 (1991) (per curiam); Stump v. Sparkman, 435 U.S. 349,

356-57 (1978). Further, a “judge will not be deprived of immunity because the action he

took was in error, was done maliciously, or was in excess of his authority; rather, he will

be subject to liability only when he has acted in the „clear absence of all jurisdiction.‟”

Id. at 357 (quoting Bradley v. Fisher, 13 Wall. 335, 351 (1872)). As a threshold matter,

Judge Doerr did not “sentence” Coulter to a term of probation with a “no-contact” order

as a condition of probation. It was Judge Shaffer who, in presiding over her criminal

case, imposed a “no contact” order in February, 2010 as a condition of her probation.

Moreover, Judge Doerr‟s actions in Coulter‟s dependency and termination cases were

neither “corrupt” nor “extra-judicial.”



                                            4
       Pennsylvania‟s Judicial Code provides that “the courts of common pleas shall

have unlimited original jurisdiction of all actions and proceedings….” 42 Pa. Cons. Stat.

Ann. § 931(a).    If, as Coulter alleges, Judge Doerr issued a “no-contact” order in

September, 2009 and thus prior to the one issued by Judge Shaffer, Judge Doerr did not

act in the clear absence of all jurisdiction in doing so in a dependency proceeding. (The

termination proceeding had not been scheduled.) The act alleged in Coulter‟s amended

complaint is a function normally performed by a state court trial judge, and there is no

suggestion that the parties dealt with Judge Doerr other than in his judicial capacity. See

Mireles, 502 U.S. at 9; Stump, 435 U.S. at 355-56. Accordingly, Coulter is not entitled to

money damages from Judge Doerr, and, to the extent that she is seeking injunctive relief,

her claim is barred because section 1983 provides that injunctive relief shall not be

granted, with certain exceptions not relevant here, in an action brought against a judge

who has acted in his judicial capacity. See Azubuko v. Royal, 443 F.3d 302, 303-04 (3d

Cir. 2006).

       For the foregoing reasons, we will grant the appellee‟s motion and summarily

affirm the order of the District Court dismissing the amended complaint. Coulter‟s

motion for sanctions and an investigation, and petition for a change in venue, are both

denied. There is no evidence on this record that the Magistrate Judge was anything other

than completely fair and impartial. Cf. Securacomm Consulting, Inc. v. Securacom, Inc.,

224 F.3d 273, 278 (3d Cir. 2000) (party‟s displeasure with legal rulings does not form an

adequate basis for recusal). This Court declines to recuse.



                                            5